               Case 2:17-cv-00704-JAD-NJK Document 53 Filed 07/08/20 Page 1 of 1



 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4                                                             Case No. 2:17-cv-00704-JAD-NJK
         Bryan Dryden,
 5
                            Petitioner
 6              v.                                          Order Granting Unopposed Motion for
                                                                     Extension of Time
 7
         Brian E. Williams, et al.,                                        ECF No. 50
 8
                           Respondents
 9

10

11             Petitioner Bryan Dryden brings this first amended petition for federal habeas corpus relief
12 under 28 U.S.C. § 2254 to challenge his state-court conviction for second-degree murder. 1

13 Dryden’s reply to respondent’s answer is due June 29, 2020. Dryden now moves to extend the

14 time to file a reply because of pending deadlines in other cases and continued disruption due to

15 the COVID-19 pandemic. 2 The motion is unopposed. Good cause appearing,

16             IT IS HEREBY ORDERED that the Unopposed Motion for Extension of Time [ECF No.
17 50] is GRANTED. Petitioner’s deadline to file a reply to the answer to the amended

18 petition for writ of habeas corpus is extended to August 28, 2020.

19             Dated: July 8, 2020,
                  nunc pro tunc to June 29, 2020
20                                                              _________________________________
                                                                U.S. District Judge Jennifer A. Dorsey
21

22

23   1
         ECF No. 15.
     2
         ECF No. 50.
